DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s arguments presented in the Response filed 05/06/2022 are persuasive in overcoming the applied prior art rejections.  The Applicant has argued that it is not clear that the silicone oils taught by Kawata would function as defoaming agents as they differ from the defoaming agents employed by the Applicant.  Upon further review, the silicone oils of Kawata are reactive as they are modified with reactive groups such as epoxy groups (as in the case of KF-100).  Furthermore, Kawata teaches the use of one of the same silicone oils taught to be a defoaming agent by the Applicant (KF-60) in Comparative Example 1 and finds that it gives inferior results to the reactive silicone oils taught by Kawata.  As such, the Examiner agrees that the silicone oils are different than those taught by the Applicant to function as defoaming agents and there is no evidence to suggest that they would function as such.  This taken with the fact that Kawata teaches that inferior results are obtained by using silicone oils that are known to function as defoaming agents supports the patentability of the Applicant’s claims.  Defoaming agent as recited in the Applicant’s claims are taken to be defined by the list of suitable defoaming agents on pages 6 and 7 of the instant specification.  For all of these reasons the Applicant’s claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/16/2022